191 Ga. App. 279 (1989)
381 S.E.2d 427
MORGAN
v.
THE STATE.
A89A0758.
Court of Appeals of Georgia.
Decided April 6, 1989.
Minor, Bell & Neal, Rickie L. Brown, J. Tracy Ward, for appellant.
Jack O. Partain III, District Attorney, Steven M. Harrison, Assistant District Attorney, for appellee.
McMURRAY, Presiding Judge.
Defendant was convicted of aggravated child molestation and sentenced to serve 20 years in the penitentiary. He appeals, enumerating error on the general grounds. In this regard, he complains that the conviction rests solely on the uncorroborated, contradictory testimony of the victim. Held:
Viewing the evidence in favor of the State, we find it sufficient to enable a rational trier of fact to find defendant guilty of the offense of aggravated child molestation beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560); Weeks v. State, 187 Ga. App. 307, 308 (1) (370 SE2d 344). In order to uphold an aggravated child molestation conviction it is unnecessary to find corroborating evidence. Scales v. State, 171 Ga. App. 924 (321 SE2d 764); Weeks v. State, 187 Ga. App. 307, 308, supra. In the case sub judice, the testimony of the victim, in and of itself, was sufficient to authorize a conviction. Any contradictions in the victim's testimony were resolved by the jury. Defendant cannot complain simply because any such contradictions were resolved against him.
Judgment affirmed. Carley, C. J., and Beasley, J., concur.